On January 20, 1999, this court disbarred respondent and ordered him to pay board costs in the amount of $657.39 plus interest at a rate of 10 percent per annum to begin accruing 90 days from the date of the order. The court’s order of January 20,1999, further ordered respondent to bear the costs of publication as provided in Gov.Bar R. V(8)(D)(2). On January 27, 2000, respondent was notified of publication costs in the amount of $114.84 plus interest at a rate of 10 percent per annum to begin accruing 90 days from the date of the notification. On February 28, 2003, the court ordered respondent to show cause why he should not be held in contempt for failing to pay board and publication costs. On March 7, 2003, the court was notified that respondent died on January 18, 2002. Accordingly,
IT IS ORDERED by the court, sua sponte, that the estate of respondent pay outstanding board costs in the amount of $657.39, plus accrued interest, and publication costs in the amount of $114.84, plus accrued interest.